Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.
 
Response to Amendment
	Upon consideration of the amended Claim 30 and the cancellation of Claim 23, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-16, 20, 24, 26-28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al., hereinafter Kajiwara (US 5,524,465), in view of Atalla et al., hereinafter Atalla (US 9,314,827), Schimion (US 5,090,225), Bünten et al., hereinafter Bünten (US 7,669,447), and Breuer et al., hereinafter Breuer (US 2016/0059283).
Regarding Claim 12, Kajiwara discloses (Figure 9) a rolling apparatus for rolling a metal stock, said rolling apparatus comprising: a first roll stand (right-most mill 10) and a second roll stand (middle mill 10) spaced at a distance from the first roll stand, wherein each roll stand has two work rolls (work rolls 2) separated from one another by a roll gap through which the metal stock (strip 1) can be passed; and a coolant application device (roll cooling water supply system 
Further regarding Claim 12, Kajiwara does not disclose a finishing agent application device. Schimion teaches (Figure 1) a rolling apparatus for rolling a metal stock, said rolling apparatus comprising a finishing agent application device (emulsion nozzles 12) for directly applying a finishing agent (column 3 lines 37-42; the characteristics of the emulsion affect the surface quality of the finished strip, thus the emulsion is interpreted as a finishing agent) to at least one of: a side of at least one work roll (work rolls 6 and 7) of the roll stand (rolling mill stand 1), said side on the inlet side of the roll stand, and at least one metal stock surface of the metal stock (metal strip 8) on a side of the roll stand, said side on the inlet side of the roll stand, wherein the finishing agent contains a rolling oil and water (column 4 line 5 and column 5 line 25). The inclusion of the finishing agent application device makes it possible to control the product quality of the metal strip with respect to surface quality and planeness (column 3 lines 37-42 and column 4 lines 35-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling apparatus disclosed by Kajiwara to add the finishing agent application device taught by Schimion to each roll stand, in order to control the product quality of the metal strip. Examiner note: since the finishing agent application device of Schimion is located on the inlet side of the roll stand, when the finishing agent application device is added to each of the roll stands disclosed by Kajiwara, 
Examiner note: Atalla and Schimion teach a first and a second rolling oil, respectively, as discussed above, but do not explicitly teach two different rolling oils (Schimion teaches the rolling oil may be pure kerosene, see column 5 lines 25-26, but Atalla does not provide any specific types of rolling oil). However, since the two rolling oils are being used for different purposes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose two different rolling oils for the first and second rolling oils, as this would be the result of routine mechanical optimization and engineering practices, which does not in itself warrant patentability.
Still further regarding Claim 12, Kajiwara does not disclose the percent reduction in thickness as the metal stock is passed through the first and second roll stands. Bünten teaches (Figure 1) a rolling apparatus (rolling train W) for rolling a metal stock, said rolling apparatus comprising: a first roll stand (leftmost roll stand) and a second roll stand (rightmost roll stand) spaced at a distance from the first roll stand, wherein each roll stand has two work rolls separated from one another by a roll gap through which the metal stock can be passed (column 1 lines 6-8; the invention is a cold-rolling method, which is known in the art to comprise passing 
Finally regarding Claim 12, neither Kajiwara nor Bünten discloses or teaches a second operating mode in which the thickness of the metal stock is reduced by less than three per cent when rolled through both the first and second roll stands. Breuer teaches (Figure 1) a rolling apparatus for rolling a metal stock, wherein the rolling apparatus is adapted to operate in a first operating mode ([0054] lines 1-3; the reducing operating mode is the first operating mode), a thickness of the metal stock (rolled stock 200) being reduced by more than three per cent ([0004] lines 1-2) when the metal stock is rolled through the first roll stand (rolling stand 100) when the rolling apparatus is operating in the first operating mode, and wherein the rolling apparatus is adapted to operate in a second operating mode ([0054] lines 1-3; the skin-pass mode is the second operating mode), the thickness of the metal stock being reduced by less than three per cent ([0006] lines 11-13) when the metal stock is rolled through the first roll stand when the rolling apparatus is operating in the second operating mode. Having the roll stand be operable in two operating modes eliminates the need for two separate rolling apparatuses to carry out two separate processes, which reduces costs ([0013] lines 4-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling apparatus disclosed by Kajiwara and modified by Bünten such that it is also adapted to operate in a second operating mode in which the thickness of the 
Regarding Claim 13, with reference to the aforementioned combination of Kajiwara, Atalla, Schimion, Bünten, and Breuer, Atalla teaches that the carrier gas is air (column 4 lines 26-27).
Regarding Claim 14, Kajiwara discloses that the coolant is cooling water (column 10 lines 14-17). Examiner note: regarding the limitation “a cooling emulsion,” only one of cooling water or a cooling emulsion is necessary to meet the requirements of the claim as set forth.

Regarding Claim 16, with reference to the aforementioned combination of Kajiwara, Atalla, Schimion, Bünten, and Breuer, Atalla teaches (Figure 2) that the lubricant mixture application device (apparatus 1) has a plurality of spray nozzles (spray nozzles 5) to which lubricant mixture can be supplied (column 5 lines 7-8) and which are designed to dispense the lubricant mixture (column 4 lines 45-47).
Regarding Claim 20, Kajiwara discloses (Figure 9) a coolant recirculation system (water treating equipment 63) connected to the coolant application device (roll cooling water supply system 60), the coolant recirculation system having, for each roll stand, a collecting device (pan 62) for collecting coolant dripping off the respective roll stand, the coolant recirculation system further having a coolant conditioning device (column 16 lines 46-48; water treating equipment 63 comprises a water treating apparatus) for cleaning the coolant collected by the collecting devices.
Regarding Claim 24, Kajiwara discloses (Figure 9) a method for operating a rolling apparatus for rolling a metal stock, the rolling apparatus including a first roll stand (right-most mill 10) and a second roll stand (middle mill 10) spaced at a distance from the first roll stand, wherein each roll stand has two work rolls (work rolls 2) separated from one another by a roll 
Further regarding Claim 24, Kajiwara does not disclose applying a finishing agent when the rolling apparatus is operating in a second operating mode. Schimion teaches (Figure 1) a method for operating a rolling apparatus for rolling a metal stock, the method comprising applying a finishing agent (column 3 lines 37-42; the characteristics of the emulsion affect the surface quality of the finished strip, thus the emulsion is interpreted as a finishing agent), when the rolling apparatus is operating in a second operating mode, the finishing agent including water and a rolling oil (column 4 line 5 and column 5 line 25), directly to at least one of: a side of at least one work roll (work rolls 6 and 7) of the roll stand (rolling mill stand 1), said side on the inlet side of the roll stand, and at least one metal stock surface of the metal stock (metal strip 8) on a side of the roll stand, said side on the inlet side of the roll stand. The inclusion of the step of applying the finishing agent makes it possible to control the product quality of the metal strip with respect to surface quality and planeness (column 3 lines 37-42 and column 4 lines 35-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kajiwara to add the step of applying the finishing agent taught by Schimion to each roll stand when the rolling apparatus is operating in a second operating mode, in order to control the product quality of the metal strip. Examiner note: since the finishing agent is applied on the inlet side of the roll stand of 
Examiner note: Atalla and Schimion teach a first and a second rolling oil, respectively, as discussed above, but do not explicitly teach two different rolling oils (Schimion teaches the rolling oil may be pure kerosene, see column 5 lines 25-26, but Atalla does not provide any specific types of rolling oil). However, since the two rolling oils are being used for different purposes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose two different rolling oils for the first and second rolling oils, as this would be the result of routine mechanical optimization and engineering practices, which does not in itself warrant patentability.
Still further regarding Claim 24, Kajiwara does not disclose the percent reduction in thickness as the metal stock is passed through the first and second roll stands during the first and second operating modes. Bünten teaches (Figure 1) a method for operating a rolling apparatus (rolling train W) for rolling a metal stock, the rolling apparatus including a first roll stand (leftmost roll stand) and a second roll stand (rightmost roll stand) spaced at a distance from the first roll stand, wherein each roll stand has two work rolls separated from one another by a roll gap through which the metal stock can be passed (column 1 lines 6-8; the invention is a 
Finally regarding Claim 24, neither Kajiwara nor Bünten discloses or teaches that in the second operating mode the thickness of the metal stock is reduced by less than three per cent when rolled through both the first and second roll stands. Breuer teaches (Figure 1) a method for operating a rolling apparatus for rolling a metal stock, the method comprising: reducing a thickness of the metal stock (rolled stock 200) by more than three per cent ([0004] lines 1-2) when the metal stock is rolled through the first roll stand (rolling stand 100) in a first operating mode ([0054] lines 1-3; the reducing operating mode is the first operating mode); and reducing the thickness of the metal stock by less than three per cent ([0006] lines 11-13) when the metal stock is rolled through the first roll stand in a second operating mode ([0054] lines 1-3; the skin-pass mode is the second operating mode). Having the roll stand be operable in two operating modes eliminates the need for two separate rolling apparatuses to carry out two separate processes, which reduces costs ([0013] lines 4-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kajiwara and modified by Bünten such that in the second operating mode the thickness of the metal stock is reduced by less than three per cent when the metal stock is rolled through the first roll stand, as taught by Breuer, to reduce costs by eliminating the need for two separate rolling apparatuses. Examiner note: Breuer teaches that skin-pass rolling, which is the second operating mode, reduces the thickness of the metal stock by 0.3-10% ([0006] lines 11-13), which is a broader range than the claimed invention. However, Breuer also 
Regarding Claim 26, with reference to the aforementioned combination of Kajiwara, Atalla, Schimion, Bünten, and Breuer, Atalla teaches that the carrier gas is air (column 4 lines 26-27).
Regarding Claim 27, Kajiwara discloses that the coolant is cooling water (column 10 lines 14-17). Examiner note: regarding the limitation “a cooling emulsion,” only one of cooling water or a cooling emulsion is necessary to meet the requirements of the claim as set forth.
Regarding Claim 28, with reference to the aforementioned combination of Kajiwara, Atalla, Schimion, Bünten, and Breuer, Atalla teaches (Figures 2-3) the applying of the lubricant mixture comprises supplying the carrier gas (air 27) and the first rolling oil (oil 26) to at least one atomization device (atomizing device 4) to produce the lubricant mixture from the carrier gas and the first rolling oil (column 4 line 60 - column 5 line 7); and the applying of the lubricant 
Regarding Claim 31, Kajiwara discloses (Figure 9) collecting coolant dripping off at least one of the roll stands (mills 10) by a collecting device (pan 62) of a coolant recirculation system (water treating equipment 63), the coolant recirculation system being connected to a coolant application device (roll cooling water supply system 60); and cleaning the coolant collected by the collecting device by a coolant conditioning device of the coolant recirculation system (column 16 lines 46-48; water treating equipment 63 comprises a water treating apparatus).
Regarding Claim 32, with reference to the aforementioned combination of Kajiwara, Atalla, Schimion, Bünten, and Breuer, in which the step of applying a finishing agent as taught by Schimion is performed on all of the roll stands disclosed by Kajiwara, Schimion teaches further applying the finishing agent (column 3 lines 37-42; the characteristics of the emulsion affect the surface quality of the finished strip, thus the emulsion is interpreted as a finishing agent), when the rolling apparatus is operating in the second operating mode, to at least one of: a side of at least one work roll (Kajiwara Figure 9, work rolls 2) of the second roll stand (Kajiwara Figure 9, middle mill 10), said side facing the first roll stand (Kajiwara Figure 9, right-most mill 10), and at least one metal stock surface of the metal stock (Kajiwara Figure 9, strip 1) on a side of the second roll stand, said side facing the first roll stand.
Claims 17-19 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Atalla, Schimion, Bünten, and Breuer as applied to Claims 12 and 24, respectively, above, and further in view of Nikkuni et al., hereinafter Nikkuni (US 9,358,594).

Regarding Claim 18, Nikkuni teaches that the cleaning fluid is water (column 7 lines 55-57). Examiner note: regarding the limitation “a cleaning emulsion,” only one of water or a cleaning emulsion is necessary to meet the requirements of the claim as set forth.
Regarding Claim 19, Nikkuni teaches (Figure 1) that the cleaning fluid application device (lubricant removing device 4) has a plurality of cleaning nozzles (nozzles 4a) for dispensing the cleaning fluid (column 7 lines 53-54).
Regarding Claim 29, Kajiwara discloses (Figure 9) that the roll stands (mills 10) have, for each work roll (work rolls 2), at least one back-up roll (back-up rolls 3), but does not disclose that the rolling apparatus has a cleaning fluid application device. Nikkuni teaches (Figure 1) a 
Regarding Claim 30, Nikkuni teaches (Figure 1) that the cleaning fluid is water (column 7 lines 55-57); and the cleaning fluid application device (lubricant removing device 4) has a plurality of cleaning nozzles (nozzles 4a) for dispensing the cleaning fluid (column 7 lines 53-54). Examiner note: regarding the limitation “a cleaning emulsion,” only one of water or a cleaning emulsion is necessary to meet the requirements of the claim as set forth.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bünten et al., hereinafter Bünten (US 7,669,447) in view of Breuer et al, hereinafter Breuer (US 2016/0059283).
Regarding Claim 33, Bünten discloses (Figure 1) a method for operating a rolling apparatus (rolling train W) for rolling a metal stock, the rolling apparatus including a first roll stand (leftmost roll stand) and a second roll stand (rightmost roll stand) spaced at a distance from the first roll stand, wherein each roll stand has two work rolls separated from one another 
Bünten does not disclose a second operating mode in which the thickness of the metal stock is reduced by less than three per cent when rolled through the first roll stand. Breuer teaches (Figure 1) a method for operating a rolling apparatus for rolling a metal stock, the method comprising: reducing a thickness of the metal stock (rolled stock 200) by more than .

Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive. In response to the Applicant’s argument on pages 12-13 of the Remarks that the combination of Kajiwara and Breuer is improper because Kajiwara discloses a hot-rolling apparatus/method and Breuer teaches a cold-rolling apparatus/method, Examiner respectfully disagrees. While it is true that hot-rolling and cold-rolling are two distinct processes requiring different operating conditions and different lubricating fluids, they both belong to the same field of endeavor (i.e. metal rolling) and are thus considered to be analogous art. Since Breuer is only relied upon for its recitation of reduction percentages in the two operating modes, the combination is proper and the rejection is maintained. Regarding the Applicant’s argument on pages 13-14 that none of the prior art of record from the Office action mailed 02/16/2021 discloses or suggests that the second roll stand is only configurable for a reduction of less than thee per cent in both the first and second operating modes, Examiner agrees. However, this feature is taught by Bünten, as is discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hasegawa et al. (US 2010/0035079) discloses a method for rolling a metal stock in which the metal sheet is first cold-rolled with a reduction rate of 5% or greater, and then temper rolled, which is known in the art to have a very small reduction rate.
Connolly (US 5,706,690) discloses a cold-rolling tandem mill and method for its use, wherein the mill is operable in a cold-rolling mode with large thickness reduction rates and in a temper rolling mode with 3% or less reduction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725